This Cause coming on to be heard Mr. Hugh Rutledge Solicitor for the  Complainant, having opened the Scope and Purport of the Bill; and Mr. Simpson Solicitor for the Defendant that of the Answer; The Court on hearing Counsil on both Sides ordered and decreed and it is Ordred and decreed That it be referred to the Master with the Assistance of an Accountant to take state and report to this Court a true and just Account between the Complainant and Defendant touching the several Matters and things in the Pleadings mentioned. That for such Purpose the Defendant do within three Days deposit with the Master all Books Vouchers and Papers relative thereto to remain with him untill the further Order of this Court. And that the Master in taking the said Account do examin the Parties upon Oath to all such Matters and things as he shall judge necessary and allow such Interest as he shall think reasonable.